485 S.E.2d 351 (1997)
Barbara MANEY, Plaintiff,
v.
Robert Brice MANEY, Defendant.
No. COA96-889.
Court of Appeals of North Carolina.
June 3, 1997.
James R. Carpenter and Barrett O. Poppler, Gastonia, for Plaintiff-Appellee.
Arthurs & Foltz by Douglas P. Arthurs and Ann Brittian McClellan, Gastonia, for Defendant-Appellant.
EAGLES, Judge.
The sole issue raised on appeal is whether the trial court properly calculated the number of overnights the children spend with each party per year. Defendant argues that because the children are at his residence from 8:00 p.m. on Sunday until the second following Monday morning, the children spend an annual total of 201 overnights with him and 164 with plaintiff. Plaintiff concedes *352 the children spend Sunday nights during the school year with defendant. Plaintiff argues, however, that returning the children on Sunday nights is a matter of convenience to both parties and does not create a significant increase in economic cost to defendant.
"It is well established that the determination of child support must be done in such a way that reflects fairness and justice for all concerned." Plott v. Plott, 65 N.C.App. 657, 662, 310 S.E.2d 51, 54 (1983), rev'd in part on other grounds, 313 N.C. 63, 326 S.E.2d 863 (1985). The trial court may consider the conduct of the parties, the equities of the given case, and any other relevant facts. Warner v. Latimer, 68 N.C.App. 170, 172-73, 314 S.E.2d 789, 791 (1984). The ultimate determination as to the amount of child support is within the discretion of the trial court and will not be disturbed on appeal in the absence of a clear abuse of discretion. E.g., Beall v. Beall, 290 N.C. 669, 673-74, 228 S.E.2d 407, 410 (1976). "A ruling committed to a trial court's discretion is to be accorded great deference and will be upset only upon a showing that it was so arbitrary that it could not have been the result of a reasoned decision." White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).
In the present case, the parties agreed to share custody of their children on a week to week alternating basis. The parties' agreement clearly states that the parties intended to share equally in both the custody and support of their children. In its order of 17 July 1996, the trial court found that
the directives regarding the interpretation regarding the child support guidelines include directions that the Court use practical sense in applying the guidelines to each individual situation. The Court finds that the instructions for completing Child Support Worksheet B notes that "to be a true sharing of physical custody, costs for the child should be divided between the parents based on their respective percentage shares of income." Consequently, it appears that the sharing of costs is the primary focus for determining the sharing of custody and the mere fact that the child[ren] [are] physically in one parent's home for the purposes of sleeping as a[n] accommodation should not be conclusive for purposes of setting child support obligations.
We conclude the trial court properly exercised its discretion in recognizing the economic realities of the parties' custody arrangement and in considering the fairness and justice of this particular case. The trial court's finding was not "so arbitrary that it could not have been the result of a reasoned decision." White, 312 N.C. at 777, 324 S.E.2d at 833.
Affirmed.
WALKER and MARK D. MARTIN, JJ., concur.